       Case 3:20-cv-04325-MCR-HTC Document 44 Filed 05/06/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ESTATE OF MICHAEL BAKER, by
BETTY SIMMS, Personal Representative
for the Estate and Survivors Michael Jones
and Mikellia Baker,

             Plaintiff,

v.                                                CASE NO: 3:20-CV-4325

WARDEN JIMMY COKER, SGT.
TIMOTHY LINGO, and OFFICERS
SPENCER A. BARNES, PAUL S.
COX, JR., CHRISTOPHER
WORLEY, individually,

          Defendants.
____________________________/

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
   TO STAY CONSIDERATION OF DEFENDANTS’ MOTION FOR
                  SUMMARY JUDGMENT

       COMES NOW, Defendants Warden Jimmy Coker (“Warden Coker”, Sgt.

Timothy Lingo (Sgt. Lingo), and Officers Spencer A. Barnes, Paul S. Cox, Jr.

(“Officer   Cox”),    Christopher   Worley   (“Officer   Worley”),   (collectively

“Defendants”), and files this Response in Opposition to Plaintiff’s Motion to Stay

Consideration of Defendants’ Motions for Summary Judgment. In support thereof,

Defendants state as follows:

     1. On March 24, 2021, undersigned counsel met with the investigator, Kate
  Case 3:20-cv-04325-MCR-HTC Document 44 Filed 05/06/21 Page 2 of 4




   Gustafson, charged with investigating Mr. Baker’s death in an effort to

   recover the video which was previously unviewable due to technology issues.

2. Ms. Gustafson provided the video player with the recording contained inside

   on the hard drive for the attempted recovery.

3. Undersigned counsel and the investigator were able to get the video recording

   to play after troubleshooting the video player.

4. Immediately following retrieval of a playable video, undersigned counsel

   made a copy of the recording and provided Plaintiff’s counsel with said copy,

   along with photographs of the entire process.

5. On March 24, 2021, undersigned counsel called Plaintiff’s counsel to discuss

   the video, but was told Plaintiff’s counsel was unavailable.

6. On March 26, 2021, Plaintiff’s counsel stated he would review the video.

7. Undersigned counsel responded and requested that Plaintiff’s counsel call him

   to discuss the video. (Exhibit “1”).

8. Plaintiff’s counsel never called to discuss the video and did not request

   additional time to conduct limited discovery prior to conferring regarding the

   instant request.

9. There is no new information in the video warranting additional discovery, as

   its contents corroborates the testimony already in the record.




                                          2
     Case 3:20-cv-04325-MCR-HTC Document 44 Filed 05/06/21 Page 3 of 4




      WHEREFORE, Defendant asks this Honorable Court to deny Plaintiff’s

Motion for Stay of Consideration of Summary Judgment.

      Respectfully submitted this 2nd day of April, 2021.

                                             /s/Mark L. Bonfanti
                                             Mark L. Bonfanti
                                             FL Bar No. 0010185
                                             mbonfanti@hgrslaw.com
                                             HALL, GILLIGAN,
                                             ROBERTS & SHANLEVER LLP
                                             1241 Airport Road, Suite A
                                             Destin, Florida 32541
                                             T. (850) 502-2004
                                             F. (404) 537-5555




                      CERTIFICATE OF COMPLIANCE

      Defendant, by and through undersigned counsel, hereby certifies that this

memorandum contains 531 words in compliance with the word count limitation

articulated in N.D. Loc. R. 56.1(E) and 7.1(F).

                                             /s/ Mark L. Bonfanti
                                             Mark L. Bonfanti




                                         3
     Case 3:20-cv-04325-MCR-HTC Document 44 Filed 05/06/21 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 6, 2021, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF and a true and correct copy of the

foregoing was sent via Electronic Mail (cookjv@gmail.com) to: James V. Cook,

Law Office of James Cook, 314 West Jefferson Street, Tallahassee, Florida 32301.

                                           /s/ Mark L. Bonfanti
                                           Mark L. Bonfanti




                                       4
